[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 12, 2007
                              No. 07-12920                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 06-00027-CR-WLS-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RODERICK DUANE WHITAKER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                            (December 12, 2007)

Before ANDERSON, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Rick Collum, appointed counsel for Roderick Duane Whitaker, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no issues of arguable merit, counsel’s motion to withdraw is GRANTED, and

Whitaker’s conviction and sentence are AFFIRMED.




                                          2